               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION


CHRIS LOGAN,

                   Plaintiff,
                                                        Case No. 17 C 8312
             v.
                                                 Judge Harry D. Leinenweber
CITY OF CHICAGO, et al.,

                  Defendants.


                        MEMORANDUM OPINION AND ORDER

     Defendant          City    of     Chicago    (“City”)         and   Defendants

Jeffrey Redding, Robert May, Anthony Bates, David Schmidt,

and Jorge Rodriguez bring Motions for Summary Judgment. For

the reasons stated herein, the Court grants both the City’s

Motion (Dkt. No. 62) and the individual Defendants’ Motion

(Dkt. No. 64).

                                 I.    BACKGROUND

     Plaintiff Chris Logan (“Logan”) was an Aviation Security

Officer (“ASO”) with the City of Chicago’s Department of

Aviation, Security, and Safety Division (“CDA”). (Pl.’s Resp.

to Defs.’ Stmt. of Material Facts, “PSOF” ¶ 1, Dkt. No. 78.)

In 2015, Logan interviewed for a vacant Aviation Security

Sergeant   position.           (PSOF    ¶ 54.)     He    did       not   obtain   the

promotion,        but    he    earned     a   spot       on    a    “Pre-Qualified

Candidates” list (“PQC list”) and could be promoted to fill
future vacancies. (Id.) As of March 2017, when two vacancies

arose, Logan was second on the PQC list. (Id. ¶¶ 55–57.) He

completed paperwork to fill one of the spots, but the City

rejected    him       because    his    disciplinary     history     made   him

ineligible for a promotion. (Id. ¶ 57.) Instead, the City

promoted two other candidates, including a white woman. Logan

identifies as an African American man. (Id. ¶ 1.) At the time,

City policy was that any internal candidate for a promotion

could not have been suspended more than seven days in the

previous 12 months. (Id. ¶ 78.) During that period, Logan had

been suspended for 14 days. (Id. ¶¶ 58 & 65.)

     Logan does not challenge the City’s promotion policy,

but he alleges that the disciplinary incidents that led to

the 14-day suspension were the result of race and gender

discrimination and retaliation. He seeks compensatory damages

and other equitable relief. Logan alleges the individual

Defendants created false claims against him and improperly

conducted an investigation into his behavior. According to

Logan,     his       supervisors       began     targeting   him    after   he

confronted       a     supervisor       about     sexually   harassing      his

girlfriend.          Following      the        confrontation,      Logan    was

disciplined five times, and those infractions form the basis

of his Complaint. The facts surrounding the confrontation,


                                       - 2 -
the disciplinary actions, and the aftermath, are undisputed

unless otherwise noted.

     Sometime between February 29, 2016, and April 4, 2016,

Audrey Diamond (“Diamond”), then dating Logan, said she met

Defendant Jeffrey Redding (“Redding”) during her work at

United States Customs and Border Protection. (Id. ¶ 15.) At

the time, Redding was a CDA Deputy Commissioner. (Id. ¶ 14.)

Diamond testified that she told Logan that Redding “seems

like a really nice guy” and that they had “talked about a

badge holder.” (Diamond Dep. at 10:7–10, Ex. L to Defs.’ Stmt.

of Material Facts (“DSOF”), Dkt. No. 66-13.) According to

Diamond, Logan told Diamond to stay away from Redding and

said that he would also tell Redding to stay away from

Diamond. (Id. at 12:19–24, 13:1–3.) Diamond claims that she

never told Logan that Redding acted inappropriately or that

Redding was offensive, flirtatious, or unprofessional. (PSOF

¶ 17.) Logan testified to the opposite: he claimed that

Diamond told him that Redding was coming to her office and

being flirtatious, that these advances were unwanted, and

that Redding was making Diamond uncomfortable. (Id. ¶ 18.)

Logan   visited   Redding’s   office   to   discuss   Diamond.   (Id.

¶ 20.) Redding testified that “[Logan] came into the office

and said so I heard you met my girlfriend or something like


                               - 3 -
that” and that the meeting was brief. (Redding Dep. at 44:12–

24, 45:1–24, Ex. G to DSOF, Dkt. No. 66-8.) Logan testified

that he told Redding that “this is pretty much, you know,

regarding a personal matter,” that the “young lady that works

down in the ID badging office, well, that’s my girlfriend.

And I’m just letting you know.” (Logan Dep. at 65:5–20, Ex.

A to DSOF, Dkt. No. 66-2.) Logan testified he talked to

Redding about Diamond because “[Redding was] making her feel

uncomfortable, and [Redding] being new here [he] probably

didn’t know that.” (Id. at 65:18–23.)

     Out of “guy code,” Logan testified, he had wanted to let

Redding know that Logan was “dating the young lady,” and

wanted   to   ensure   Redding   did   not   “cross   that   line.”   He

described the meeting as “informative,” and said it lasted

five or ten minutes. (Id. at 65:22–23, 66:1–10, 68:2–8.)

Redding testified that on April 4, 2016, he received a text

message from Defendant Robert May (“May”), CDA’s Director of

Administration, that read: “I was in the terminals yesterday

for the SEIU walkout and overheard an officer talking about

how Chris Logan had to let his new boss know to leave his

woman alone. I fell out laughing;” Redding responded: “Wow.

LOL okay.” (Redding Dep. at 40:2–23.)




                                 - 4 -
     Logan alleges that his supervisors acted unlawfully in

handling the five disciplinary incidents that followed this

conversation. The first occurred on May 24, 2016, when Logan

went to the Travelers Aid office in O’Hare International

Airport    (“O’Hare”)      and    spoke       to   Eiffel   Yap   about    the

organization’s failure to staff an information desk in the

international terminal. (PSOF ¶ 22.) Afterward, the Travelers

Aid office complained to Redding about the interaction, and

Redding testified that he was told that Logan was “upset and

confrontational” during the incident, and that Travelers Aid

staff was “shaken up.” (Id. ¶ 23.) On June 18, 2016, Logan

received     a    notice     of   a    pre-disciplinary        hearing     for

violations including discourteous treatment of a member of

the public. (Id. ¶ 24.) After the hearing, Defendant Anthony

Bates, an administrative lieutenant, reviewed the materials

with Redding, and recommended discipline between a written

reprimand and a three-day suspension; Redding decided Logan

should    receive     a   one-day     suspension.      (Id.   ¶ 25.)      Logan

received his one-day suspension on July 8, 2016. (Id. ¶ 26.)

     Next,       on   July    12,      2016,       Logan    called   Airserv

Transportation Manager Mark Anderson (“Anderson”), attempting

to recover a lost cell phone for an airline employee. (Id.

¶ 27.) The following day, Airserv’s general manager emailed


                                      - 5 -
Redding and complained that during Logan’s call to Anderson,

Logan    threatened    to   deactivate   Anderson’s   security    badge

unless the cell phone was returned by a certain time. (Id.

¶ 28.) As a result, on July 18, 2016, Logan received another

notice of a pre-disciplinary hearing for rule violations

including discourteous treatment of a member of the public

and improper use of authority by security personnel. (Id.

¶ 29.)

     The    next   three     incidents   allegedly    involved    Logan

breaching security protocol or misrepresenting the time he

worked. ASOs like Logan are responsible for securing and

controlling airfield access at Chicago’s two major airports,

including O’Hare. (Id. ¶ 8.) They work fixed posts and are

not allowed to leave their post until another officer relieves

them face-to-face. (Id.) ASOs record their work hours by

“swiping” in and out using a hand measurement device at an

assigned “home clock” called the “Kronos system.” (Id. ¶ 9.)

If the Kronos system malfunctions or if there is some other

failure    in   time    registration,     employees    must      provide

documentation to account for their work hours. (Id.) To avoid

payroll issues, Defendant David Schmidt (“Schmidt”), a CDA

lieutenant, regularly reviewed time records for the ASOs on

his watch to ensure each officer registered a swipe time at


                                 - 6 -
the start and end of the shift. (Id. ¶ 10.) If there was a

swipe failure, Schmidt usually first confirmed an officer’s

attendance by referring to the times the officer used an

airport badge to enter O’Hare’s secure doors. Failing that,

he reviewed video footage if it was available, but testified

that “I would call that the last resort.” (Schmidt Dep. at

40:18–41:8, Ex. D to DSOF, Dkt. No. 66-5.)

     On July 7, 2016, Schmidt noticed Logan had no time swipes

for the previous day. (PSOF ¶ 30.) He reviewed Logan’s airport

badge swipes and found Logan had swiped into CDA’s Safety and

Security Division offices at 9:07 p.m., about an hour before

the 10:00 p.m. scheduled end of Logan’s shift. (Id. ¶ 30.)

Schmidt reviewed video footage and saw that Logan had entered

the offices dressed in shorts and flip-flops, sat at the front

desk, and left through the building’s back door at around

9:25 p.m. (Id. ¶ 31.) On July 8, 2016, Logan signed an edit

sheet representing he had worked until 10:00 p.m. on July 6.

(Id. ¶ 32.) Redding was notified, and asked Schmidt to review

the records of his entire watch to find if any other officers

engaged in similar conduct. (Id. ¶ 33.) Redding also asked

Defendant Jorge Rodriguez (“Rodriguez”), an Aviation Security

Sergeant at CDA, to review camera footage for certain days

when Logan worked two other ASO positions. (Id. ¶ 34.) Upon


                            - 7 -
this   review,    Rodriguez    and   Schmidt   discovered    two   other

instances when Logan left his post or misrepresented his work

hours on edit sheets. (Id. ¶ 35.)

       On June 17, 2016, Logan worked Post 1, on the northwest

side of the O’Hare airfield. (Id. ¶ 36.) Time records indicate

that Logan swiped out at 9:53 p.m. at Post 11, near the

international terminal, which is at least a 10- to 15-minute

drive from Post 1. (Id. ¶ 36.) Defendants claim that in order

to swipe out at that post and at that time, Logan could have

left his post no later than 9:43 p.m. (Id. ¶ 37.) Further,

Defendants claim that Logan could not have been relieved face-

to-face by another ASO as of 9:43, because the relieving

officers would have been in roll call at 9:30 p.m. in a

building that is at least a ten-minute drive from Post 1.

(Id. ¶ 37.) From this data, Redding concluded that Logan

committed a security breach by abandoning his post. (Id.

¶ 37.)

       The next incident occurred the following day, on June

18, 2016. Video footage captured Logan entering the 850

building in uniform at 7:50 p.m. and leaving at 8:02 p.m.

dressed in civilian clothes. (Id. ¶ 38.) Logan claimed he

obtained permission from a supervisor to leave work early.

(Id.     ¶ 39.)   Defendants    claim    the   supervising    sergeant


                                 - 8 -
reported to Schmidt that Logan had only inquired about leaving

work early and that the sergeant instructed Logan to submit

the appropriate form to account for the time; Defendants

further claim that Logan told the sergeant he would “get back”

to     him    but   did     not.    (Id.    ¶ 39.)    Logan    disputes     this

characterization and claims there is no admissible evidence

in the record supporting what the supervising sergeant said.

(Id.) The parties do not dispute, however, that Logan signed

an edit sheet representing that he had worked until 10:00

p.m. on June 18, 2016. (Id. ¶ 40.)

       On July 18, 2016, Rodriguez served Logan a notice of a

pre-disciplinary meeting regarding the rule violations on

June 17, June 18, and July 6, and to address the July 12,

2016, Airserv incident. (Id. ¶ 41.) Schmidt conducted the

pre-disciplinary          meeting    on     July   21,   2016.    (Id.   ¶ 42.)

Rodriguez and Redding attended the meeting; Logan’s union

representatives objected to Redding’s presence, but Redding’s

supervisor,         Lydia    Beairsto       (“Beairsto”),        gave    Redding

permission to attend the meeting. (Id. ¶ 43.) Defendants

claim that Beairsto’s permission came with the understanding

that    she    would      decide    on    the    necessary    discipline,   not

Redding. (Id. ¶ 43.) Logan does not dispute that Beairsto

stated that she would decide the discipline, but he claims


                                         - 9 -
that May and Redding actually decided the discipline. (Id.

¶ 43.)

      Schmidt assembled information relevant to the charges

and sent the material to Bates, who forwarded the material to

Redding, who reviewed the report and submitted it to May, in

CDA’s Human Resources (“HR”) Division. (Id. ¶¶ 44–45.) On

September 9, 2016, May recommended to Redding that Logan be

suspended between ten and 15 days. (Id. ¶ 46.) Redding decided

on a 14-day suspension. (Id.) Logan served the suspension

between    September      21,   2016,    and    October 5,     2016,   and

Rodriguez, Schmidt, and Bates were not consulted about the

suspension imposed. (Id. ¶¶ 47–48.)

      When Logan returned to work on October 6, 2016, he

informed   the   CDA’s    Director      of   Administration,    Argentene

Hrysikos (“Hrysikos”), that he was being bullied at work.

(Id. ¶ 50.) Hrysikos provided Logan with forms and referred

him   to   the   City’s    Equal    Employment    Opportunity     (“EEO”)

office. (Id. ¶ 50.) Logan told an EEO representative that the

bullying complaint was not an EEO matter, and the EEO office

concluded that Logan’s complaint did not fall under the City’s

EEO policy and recommended that Logan’s department resolve

the matter directly with him. (Id. ¶ 51.)




                                   - 10 -
        In December 2016, Logan requested a meeting with CDA’s

HR    Division   to      discuss   discrimination        against     African

American officers, but Logan cancelled the meeting after he

was   informed    that    his    pending    grievance    related     to   his

suspension would not be discussed. (Id. ¶ 52.) Logan claimed

that he declined to meet for fear of retaliation. (Id.) On

December 30, 2016, Logan called the City’s Office of the

Inspector General to complain that the CDA was discriminating

in disciplining its ASOs. (Id. ¶ 53.) In March 2017, after

Logan was passed for a promotion, he amended his “workplace

bullying” complaint to include the loss of a promotion due to

his suspensions. (Id. ¶ 61.) In May 2017, Logan filed a charge

of    discrimination      with   the   Equal   Employment      Opportunity

Commission (“EEOC”) alleging retaliation and race, sex, and

age discrimination. (Id. ¶ 63.)

       Arbitration hearings regarding Logan’s grievances based

on his disciplinary charges occurred in August 2017 and

September 2017. (Id. ¶¶ 64–65.) The result was reversal of

the one-day suspension from the Travelers Aid incident and

the overall reduction of Logan’s suspension from 14 days to

seven    days.   (Id.    ¶¶ 64–67.)    With    respect    to   the    14-day

suspension, the arbitrator found that all of the allegations

against Logan were substantiated and that he was guilty of


                                   - 11 -
“serious misconduct,” including committing two deliberate

falsifications of time sheets, and that “a heavy measure of

discipline [was] warranted,” especially given that Logan made

“outrageous   and     unsupportable     claims”   at    his     hearing.

(Zimmerman Arb. Op. at 29, 32, Ex. 8 to PSOF, Dkt. No. 78-8.)

However, the arbitrator found that the City had also abused

its   discretion     in   meting      out   discipline,       and   found

“overwhelming”      evidence   that     Redding   had     a    “personal

vendetta” against Logan that caused Redding to initiate a

“wide-ranging view of [Logan’s] conduct, and to impermissibly

interfere in the discipline process.” (Id. at 33.) In October

2018, an arbitrator in a separate proceeding decided that

Logan would have been promoted had he only had a seven-day

suspension, and ordered the City to promote Logan, with back

pay and benefits, effective March 2017. (PSOF ¶ 68.)

      Logan brought this action in November 2017 and filed a

ten-count Amended Complaint in March 2018. The Court granted

partial dismissal. See Logan v. City of Chicago, No. 17-cv-

8312, 2018 WL 5279304 (N.D. Ill. Oct. 24, 2018). At summary

judgment Logan has four extant claims against the City of

Chicago and five individual Defendants: Redding, Schmidt,

Rodriguez, Bates, and May. Against the Defendant City, he

alleges race and gender discrimination and retaliation under


                               - 12 -
Title VII of the Civil Rights Act and 42 U.S.C. § 2000e. He

also    alleges     substantive       and   procedural          due    process

violations    under   42     U.S.C.   § 1983      and   brings        municipal

liability under Monell v. Department of Social Services, 436

U.S. 658 (1978). He also brings a claim under the Illinois

Whistleblower Act, 740 Ill. Comp. Stat. § 174/1, against all

Defendants.      Finally,    he    claims   the    City    of    Chicago      is

obligated to indemnify the individual Defendants under 745

Ill. Comp. Stat. §§ 10/2-301, 2-302, 9-102. The Court will

address each claim in turn.

                        II.       LEGAL STANDARD

       Summary    judgment    is    appropriate     when    there       are   no

genuine issues of material fact and the moving party is

entitled to judgment as a matter of law. FED. R. CIV. P. 56(a).

A fact is “material” if it is one identified by the law as

affecting the outcome of the case. Anderson v. Liberty Lobby

Inc., 477 U.S. 242, 248 (1986). An issue of material fact is

“genuine” if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id. The Court

must construe all facts and reasonable inferences in the light

most favorable to the non-moving party. Abdullahi v. City of

Madison, 423 F.3d 763, 773 (7th Cir. 2005) (citing Anderson,

477 U.S. at 255).


                                   - 13 -
                                 III.    DISCUSSION

              A.     Title VII Disparate Treatment Claims

     Title VII prohibits employment discrimination because of

gender    or       race.   42    U.S.C.    § 2000e-2(a)(1).         At   summary

judgment, the question for the Court is whether “the evidence

would permit a reasonable fact-finder to conclude” that Logan

was “subjected to an adverse employment action based on a

statutorily prohibited factor—here, race or sex.” McCurry v.

Kenco Logistics Servs., Inc., 942 F.3d 783, 788 (7th Cir.

2019). The “sole question that matters” is if, all other

circumstances being the same, Logan would have been promoted

had he been a different race or gender. See Ortiz v. Werner

Enters., Inc., 834 F.3d 760, 764 (7th Cir. 2016).

     When,      as     here,     there    is     no    “smoking    gun   showing

intentional discrimination,” courts use the McDonnell Douglas

burden-shifting framework to determine whether there are any

triable issues. LaRiviere v. Bd. of Trustees of S. Ill. Univ.,

926 F.3d 356, 359–60 (7th Cir. 2019) (citing McDonnell Douglas

Corp.    v.    Green,      411    U.S.    792,    93    (1973)).    Under   this

framework, Logan carries the burden of establishing a prima

facie case of discrimination. Riley v. Elkhart Cmty. Sch.,

829 F.3d 886, 891–92 (7th Cir. 2016). If Logan makes this

showing, the employer must produce evidence of a legitimate


                                        - 14 -
nondiscriminatory reason for the employment action. Following

that showing, the plaintiff must produce evidence showing

that the employer’s “stated reason is a pretext.” Id. (citing

McDonnell Douglas, 411 U.S. at 802–04).

     To establish a prima facie case in a failure-to-promote

case, Logan must put forth evidence that: (1) he is a member

of a protected class; (2) he was qualified for the position

sought; (3) he was rejected from the position; and (4) the

employer promoted someone outside of the protected class who

was not better qualified for the position. Riley, 829 F.3d at

892. The City only disputes Logan’s showing of the second and

fourth elements.

     Logan cannot meet the second and fourth elements. He

does not challenge the City’s promotion eligibility rules,

and only claims that the discipline that disqualified him was

based on trumped-up charges by his supervisors. It is thus

not in dispute that he was unqualified for the promotion.

Further, in passing Logan over and promoting the next person

on the PQC list, the City did not promote someone less

qualified because the person promoted did not have Logan’s

disciplinary record. See Rozulmalski v. W.F. Baird & Assocs.,

Ltd., 927 F.3d 919, 927 (7th Cir. 2019) (“[e]mployees must be

similar   in   all   material   respects,   including   engaging   in


                                - 15 -
identical         or   comparable    misconduct,        in   order   to    reveal

whether    differential          treatment    is    occurring.”)     (internal

quotations omitted); Jordan v. City of Gary, Ind., 396 F.3d

825,    834        (7th    Cir.     2005)     (plaintiff       had   extensive

disciplinary record, where promoted candidate did not).

       It is undisputed that but for the discipline Logan would

have been promoted, and Logan argues that an issue of material

fact exists as to whether the disqualifying discipline was a

pretext for retaliation. The heart of Logan’s claim is that

the individual Defendants meted out unfair discipline that

was discriminatory and in retaliation for Logan’s engagement

in protected activity. That evidence, if true, goes to Logan’s

retaliation claim. In arguing that Logan was in fact qualified

for the promotion and that the disciplinary infractions on

his record were a pretext for discrimination, he tries to

shoehorn      a    retaliation      claim    into   a   disparate    treatment

framework.

       But even if Logan had established a prima facie case of

discrimination, his claim would fail because no reasonable

fact finder could determine that the City’s reasons for

disciplining him was a pretext for discrimination. To show

pretext,      Logan       must    demonstrate       that:     (1)    the     non-

discriminatory reason for disciplining him was dishonest; and


                                     - 16 -
(2) the true reason was based on a discriminatory intent.

Garofalo v. Vill. of Hazel Crest, 754 F.3d 428, 439 (7th Cir.

2014). None of the reasons for disciplining Logan were clearly

dishonest—Redding    had   received       complaints   about    Logan’s

behavior in the Travelers Aid and Airserv incidents and caught

him on video not working when he represented he had. Logan

also argues that the punishment he received for his offenses

was too harsh. But even if that were true, there is not a

scintilla of evidence in the record indicating any kind of

animus based on race or gender. Accordingly, even assuming

Logan made a prima facie case for discrimination, he cannot

show pretext, and no reasonable jury could find in his favor

on his Title VII claims.

     Because   he   does   not   challenge    the   City’s     promotion

system and does not dispute that, by the City’s guidelines,

he was ineligible for a promotion because of his disciplinary

record, he cannot establish a prima facie case of Title VII

discrimination against the City. No reasonable fact finder

could determine that, on this record, he was qualified for

the position or that the City promoted a less qualified

candidate outside of Logan’s protected class. Accordingly,

summary judgment is appropriate for the City on Logan’s

Title VII claims.


                                 - 17 -
                          B.    Retaliation

       To succeed on a Title VII retaliation claim, Logan must

show that: (1) he engaged in protected activity; (2) he

suffered an adverse employment action; and (3) a causal

connection exists between the two. King v. Ford Motor Co.,

872 F.3d 833, 841 (7th Cir. 2017). In his Amended Complaint,

Logan    claims    he   made   an    internal    complaint   of   race

discrimination to the City’s HR Department and that, in

retaliation, he did not receive a promotion. At summary

judgment, Logan argues that his conversation with Redding in

Redding’s office about Audrey Diamond constitutes Title VII

protected activity for which Redding and the other individual

Defendants retaliated against Logan. Defendants acknowledge

that Logan suffered an adverse employment action but dispute

that he engaged in protected activity and that any causal

connection existed between the supposedly protected activity

and Logan’s disciplinary infractions. The Court will first

examine Logan’s claim that he engaged in protected activity

and then determine whether any reasonable fact finder could

find a causal connection.

       First, the Court will discuss Logan’s internal HR and

EEO complaints. The City concedes that Logan’s communications

with    the   HR   department       and   his   complaints   of   race


                                - 18 -
discrimination constituted protected activity. It also does

not dispute that not being promoted was an adverse employment

action. Logan does not dispute, however, that he was not

promoted   because   of   his   disciplinary   history.   The

disqualifying discipline occurred before he filed his HR

complaints. Accordingly, there cannot be a causal connection,

and his claim must fail on that point.

     There is only one remaining action in the record that

Logan engaged in prior to his suspensions that he argues is

a protected activity: his conversation with Redding about

Diamond, and the question remains whether a reasonable jury

could conclude that the conversation constituted protected

activity and that a causal connection existed between it and

the promotion loss. Logan argues that a genuine dispute exists

about his interactions with both Diamond and Redding, and so

whether Logan engaged in Title VII protected activity is a

jury question. To engage in Title VII protected activity,

Logan must have complained with a “sincere and reasonable

belief that he is opposing an unlawful practice.” Lord v.

High Voltage Software, Inc., 839 F.3d 556, 563 (7th Cir. 2016)

(emphasis in original). That is, Logan must have subjectively

believed he was opposing an unlawful practice, and that belief

must have been objectively reasonable.


                           - 19 -
     First,   no   reasonable     jury   could   find   that   Logan

sincerely believed he was opposing an unlawful practice. This

is correct even taking as true Logan’s telling of the events,

which the Court must do at summary judgment. Logan admits

that he went to Redding’s office to discuss a personal matter,

that he wanted to inform Redding that he was dating Diamond,

and that Redding should follow “guy code” by not crossing a

certain line. It is clear that Logan went to Redding’s office

to discuss his personal relationship with Diamond, not in the

sincere belief that he was opposing an unlawful practice.

     Further, even assuming Logan sincerely believed he was

engaging in Title VII protected activity, this belief was not

objectively   reasonable.   The   “objective     reasonableness   of

[Logan’s] belief is not assessed by examining whether the

[complained of] conduct was persistent or severe enough to be

unlawful, but merely whether it falls into the category of

conduct prohibited by the statute. Id. (citing Magyar v. St.

Joseph Reg’l Med. Ctr., 544 F.3d 766, 771 (7th Cir. 2008)).

Diamond’s employer was U.S. Customs and Border Protection,

not the City. Thus, she and Redding had different employers,

and Redding was not her supervisor. Accordingly, Redding’s

alleged conduct was not prohibited by the Title VII statute,

and Logan’s belief that he was opposing an unlawful practice,


                             - 20 -
even if sincere, was not objectively reasonable. See Nischan

v. Stratosphere Quality, LLC, 865 F.3d 922, 928 (7th Cir.

2019) (defendant “can incur liability for sexual harassment

only if [plaintiff] can prove the existence of an employer-

employee relationship”) (internal quotations omitted).

     Even if Logan had engaged in protected activity in his

conversation with Redding about Diamond, there is no evidence

in the record that would allow a reasonable fact finder to

conclude that the conversation caused retaliation. In his

Amended   Complaint,   Logan    alleges     that   the   disciplinary

charges brought against him were false or fabricated. The

record belies that charge, and Logan does not dispute that he

misrepresented the time that he worked on more than one

occasion. In his summary judgment briefs, Logan pivots: he

argues the real retaliation was that he was investigated at

all, and that May recommended, and Redding imposed, such long

suspensions. He also claims that Schmidt was wrong to check

video footage because Schmidt did not regularly review video

footage of other officers under his command. These arguments

are meritless.

     The only evidence in the record that could reasonably be

interpreted as retaliatory or suggestive of animus behind an

adverse   employment   action    is   the   text   message   exchange


                                - 21 -
between May and Redding and the arbitrator’s finding that

Redding had a vendetta against Logan and instituted a wide-

ranging investigation against him. Beyond that, there is

nothing in the record indicating any kind of retaliatory

intent. Even assuming Logan did engage in protected activity

in confronting Redding about his interaction with Diamond, no

reasonable jury could find a causal connection between that

conversation and Logan’s suspension.

       Logan relies heavily on the arbitrators’ findings that

his suspensions were excessive, but the arbitrator also found

that Logan had committed very serious infractions, including

misrepresenting his work hours. And although an arbitrator

reversed Logan’s suspensions on the Travelers Aid and Airserv

incidents, Redding received complaints about Logan’s conduct

in both cases. The evidence is overwhelming that Redding would

have   been   on   notice   that    Logan   was   committing   repeated

violations of workplace conduct rules and had, in fact,

committed multiple infractions. Nothing indicates that Logan

was    investigated    because      of—or   received   discipline   in

retaliation for—engaging in any kind of protected activity,

or for any other improper purpose.

       Even though Redding may have been pursuing a personal

vendetta against Logan, the Court finds that Logan did not


                                   - 22 -
engage in any kind of protected activity. Even if he did,

there    is   nothing      indicating     the    reason      Redding   disliked

Logan, and the Court cannot assume retaliation in the complete

absence of evidence. Accordingly, not enough evidence of a

causal connection with an adverse employment action exists

for a reasonable jury to find in Logan’s favor. The Court

grants    summary       judgment    to    the    Defendant     City    and     the

individual Defendants on Logan’s retaliation claim.

                   C.    Monell and Due Process Claims

      Logan’s Amended Complaint includes claims for municipal

liability     under       Monell,   substantive        and    procedural       due

process and equal protection under 42 U.S.C. § 1983. Logan

concedes in his briefing that the record does not support

maintenance of these claims and agrees to voluntarily dismiss

them. Accordingly, the Court grants summary judgment on Count

VI of Logan’s Amended Complaint.

                    D.     Illinois Whistleblower Act

      Logan also brings a state law claim under the Illinois

Whistleblower       Act    (“IWA”).      The    IWA   prohibits   retaliation

“against      an   employee     who      discloses      information”      in     a

proceeding or to a government or law enforcement agency when

the   employee     has     “reasonable      cause     to   believe     that    the

information discloses a violation of a State or federal law,


                                    - 23 -
rule, or regulation.” 740 Ill. Comp. Stat. § 174/15. The

Illinois Tort Immunity Act provides a one-year limitations

period from the time “the interest at issue is invaded.”

Taylor v. Bd. of Educ. of Chi., 10 N.E. 3d 383, 395 (Ill.

App. Ct. 2014); see also 745 Ill. Comp. Stat. § 10/8-101(a)

(“No civil action . . . may be commenced . . . unless it is

commenced within one year from the date that the injury was

received or the cause of action accrued.”)

     Defendants argue that Logan’s IWA is time-barred. Logan

responds that the continuous violation theory applies, making

the one-year limitation inapplicable. Defendants insist that

even if they committed tortious acts, they were discrete acts

and not subject to the continuous violation doctrine. In the

alternative, Logan argues that the failure to promote him

occurred in March 2017, and because he filed suit in November

2017, he brought his IWA claim within a year. The Court

addresses each response in turn.

     Limitations periods begin “to run when facts exist that

authorize one party to maintain an action against another.”

Feltmeier v. Feltmeier, 798 N.E. 2d 75, 85 (Ill. 2003). A

continuing   violation   occurs    “where   the   tort   involves

continuous or repeated injurious behavior, by the same actor

and of a similar nature.” Taylor, 10 N.E. 3d at 395. If the


                            - 24 -
continuing violation doctrine applies, a plaintiff’s cause of

action accrues on “the date the final injury occurs, or the

tortious acts cease.” Id. And, importantly, a continuing

violation “is occasioned by continuing unlawful acts and

conduct,    not    by   continual       ill    effects    from     an   initial

violation.” Feltmeier, 798 N.E. 2d at 85. In a discrete act,

by contrast, “the statute begins to run on the date the

defendant   invaded     the   plaintiff’s        interest      and   inflicted

injury, and this is so despite the continuing nature of the

injury.” Id. In both discrete act and continuous violation

cases, the limitations period begins at the time of the

tortious    act.    A   continuous      violation      “does     not    involve

tolling the statute of limitations because of delayed or

continuing injuries.” Id. at 86. Instead, the difference

“involves viewing the defendant’s conduct as a continuous

whole for prescriptive purposes.” Id.

       Accordingly, Logan’s IWA claim is time-barred either

way.   Logan      concedes    he   is    not    challenging      the    City’s

promotional       policy,    and   he    does    not     dispute     that   his

suspensions were the reason he was not promoted. He served

his suspensions in September 2016 and filed his suit in

November 2017. Thus, even if Logan experienced retaliation

for engaging in protected activity, his claims would have


                                   - 25 -
been time-barred, at the latest, in September 2017. Further,

his alternative argument, that his IWA claim is timely because

the City did not promote him in March 2017, fails because not

receiving a promotion was clearly an effect of the allegedly

tortious    conduct   and   not   the     conduct   itself.   See    e.g.,

Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc.,

770 N.E. 2d 177 (Ill. 2002) (continuing violation rule did

not apply where each tortious action, made two to four times

per month, was separate violation supporting separate cause

of action); Bank of Ravenswood v. City of Chicago, 717 N.E.

2d 478 (Ill. App. Ct. 1999) (city’s construction of a subway

tunnel     under   plaintiff’s     property     did    not    constitute

continuing trespass violation, and cause of action arose

during the period of the subway’s construction).

     Even if his IWA claim for compensatory relief is time-

barred,    Logan   argues    he     can    demand     equitable     relief

notwithstanding the statute of limitations. Defendants point

to the arbitration awards reducing Logan’s suspension and

ordering the City to promote him with back pay and benefits,

arguing that this moots Logan’s claim for equitable relief.

The Court agrees. Logan does not specify what additional

equitable relief to which he believes himself entitled, and




                                  - 26 -
the    Court    will    not     guess.    Accordingly,   Defendants        are

entitled to summary judgment on Logan’s IWA claim.

                           E.    Indemnification

       Logan’s Amended Complaint includes a count demanding the

City of Chicago indemnify the individual Defendants pursuant

to    745   Ill.   Comp.   Stat.    §§ 10/2-301,      2-302,   and   9-102.

Defendants move for summary judgment on this claim if the

Court grants summary judgment for the individual Defendants

because there will be nothing to indemnify. As the Court has

granted summary judgment for the individual Defendants on all

claims, summary judgment on Count X of the Amended Complaint,

the indemnification claim, is also appropriate.

                              IV.   CONCLUSION

       For the reasons stated herein, the Defendant City of

Chicago’s      Motion   for     Summary    Judgment   (Dkt.    No.   62)   is

granted. Defendants Jeffrey Redding’s, Robert May’s, Anthony

Bates’, David Schmidt’s, and Jorge Rodriguez’s Motion for

Summary Judgment (Dkt. No. 64) is granted.

IT IS SO ORDERED.




                                         Harry D. Leinenweber, Judge
                                         United States District Court

Dated: 3/25/2020

                                    - 27 -
